Name: 2000/321/EC: Commission Decision of 11 April 2000 authorising the Member States to permit temporarily the marketing of seed of certain species not satisfying the requirements of Council Directive 66/401/EEC (notified under document number C(2000) 954) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  economic geography;  plant product;  means of agricultural production;  Europe
 Date Published: 2000-05-05

 Avis juridique important|32000D03212000/321/EC: Commission Decision of 11 April 2000 authorising the Member States to permit temporarily the marketing of seed of certain species not satisfying the requirements of Council Directive 66/401/EEC (notified under document number C(2000) 954) (Text with EEA relevance) Official Journal L 108 , 05/05/2000 P. 0036 - 0036Commission Decisionof 11 April 2000authorising the Member States to permit temporarily the marketing of seed of certain species not satisfying the requirements of Council Directive 66/401/EEC(notified under document number C(2000) 954)(Text with EEA relevance)(2000/321/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/401/EEC on the marketing of fodder plant seed(1), as last amended by Directive 98/96/EEC(2), and in particular Article 17 thereof,Having regard to the request submitted by Sweden,Whereas:(1) In Sweden the quantity of available seed of spring varieties of field pea suitable to the climatic conditions of Sweden included in the Common Catalogue of Varieties of Agricultural Plant Species or in the National Catalogues of the Member States is insufficient and is therefore not adequate to meet this country's needs.(2) It is not possible to cover this demand satisfactorily with seed from other Member States, or from third countries, satisfying all the requirements laid down in the Directive.(3) Sweden should therefore be authorised to permit for a period expiring on 30 June 2000, the marketing of seed of the field pea variety "Grande" neither included in the Common Catalogue of Varieties of Agricultural Plant Species nor in the national catalogue of the Member States.(4) Moreover, other Member States which are able to supply Sweden with seed of the abovementioned variety should be authorised to permit the marketing of such seed.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1Sweden is authorised to permit, for a period expiring on 30 June 2000, the marketing in its territory of 500 tonnes of seed of spring varieties of field pea (Pisum sativum L.) of the variety "Grande" which is neither included in the Common Catalogue of Varieties of Agricultural Plant Species nor in the National Catalogues of the Member States, provided that the following requirement is satisfied:(a) The official label shall be brown.Article 21. The Member States other than the applicant Member State are also authorised to permit, on the terms set out in Article 1 and for the purposes intended by the applicant Member State, the marketing in their territories of the seed authorised to be marketed under this Decision.2. For the purpose of the application of paragraph 1, the Member States concerned shall assist each other administratively. The applicant Member State shall be notified by other Member States of their intention to permit the marketing of such seed before any authorisation may be granted. The applicant Member State may object only if the entire amount set out in this Decision has already been allocated.Article 3Member States shall immediately notify the Commission and the other Member States of the various quantities of seed labelled and permitted to be marketed in their territories pursuant to this Decision.Article 4This Decision is addressed to the Member States.Done at Brussels, 11 April 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ 125, 11.7.1966, p. 2298/66.(2) OJ L 25, 1.2.1999, p. 27.